Citation Nr: 0925416	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) in excess of 70 percent for the period 
since July 11, 2005.

4.  Entitlement to an effective date earlier than July 11, 
2005, for assignment of a 70 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 
1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in March 2009 and April 2009 VA Forms 21-4138, the Veteran 
waived his right to have this evidence reviewed in the first 
instance by the RO.

An August 2005 rating decision increased the Veteran's 
evaluation for PTSD from 50 percent to 70 percent, effective 
July 11, 2005.  In August 2005 letters, the Veteran expressed 
his disagreement with the effective date assigned by that 
rating decision.  A statement of the case must be issued on 
this claim.  Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board notes that while the appeal originally also 
included the issues of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD) in excess of 50 percent 
disabling for the period of July 31, 2003 to July 11, 2005, 
and entitlement to a total rating based on individual 
unemployability, in an October 2007 VA Form 21-4138, the 
Veteran specifically withdrew these two issues from appeal.  
The issues will not be addressed by the Board and are 
considered to be properly withdrawn in accord with 38 C.F.R. 
§ 20.204. 
In an April 2008 letter, the Veteran raised the issues of 
entitlement to service connection for renal failure and 
neuropathy, to include as secondary to his diabetes.  These 
issues are referred to the RO for appropriate action.
The issues of entitlement to an increased rating in excess of 
70 percent for the Veteran's PTSD since July 11, 2005, and 
entitlement to an earlier effective date for this rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1998 rating decision denied service 
connection for diabetes mellitus.
	
2.  The evidence pertaining to the Veteran's heart condition 
submitted subsequent to the March 1998 rating decision was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3. The Veteran had active service in the waters offshore of 
Vietnam during the Vietnam War.  The evidence is, at minimum, 
in equipoise that on several occasions the Veteran 
disembarked from the ships on which he served and set foot 
within the country of Vietnam.

4. The Veteran has a current diagnosis of diabetes mellitus 
that requires at least insulin for control.


CONCLUSIONS OF LAW

1.  The RO's March 1998 decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).
	
2.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3. The Veteran is presumed to have been exposed to an 
herbicide agent in Vietnam during his period of active 
service. 38 C.F.R. § 3.307(a)(6)(iii) (2009).

4. The Veteran's diabetes mellitus is presumed to have 
developed as a result of herbicide exposure during service. 
38 U.S.C.A. § 1116 (West 2002);
38 C.F.R. §§ 3.307, 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for diabetes mellitus; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In March 1998 the RO denied service connection for diabetes 
mellitus.  Notice of this denial and of the Veteran's 
appellate rights was sent to the Veteran in April 1998.  The 
Veteran did not appeal the decision and it became final.  
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  In June 2001 the Veteran filed a claim 
to reopen his previously denied claim for service connection 
for diabetes mellitus.  For claims such as this received 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence submitted since the March 1998 rating decision 
denying the Veteran's claim for service connection includes 
lay evidence, hearing testimony, VA treatment records, 
private medical treatment records, and Social Security 
disability records.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is also material.  A review of the March 1998 
rating decision reveals that the Veteran's claim for service 
connection was denied because the condition was not incurred 
in service and had not been related to service.  The Board 
finds that since the March 1998 rating decision, the evidence 
has been, at minimum, placed in equipoise as to whether the 
Veteran stepped foot on land in Vietnam.  As such, the Board 
finds both that the claim may be reopened, and also that 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.307(a)(6) and § 3.309(e), as 
described in detail below.

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods. This includes Type II 
diabetes mellitus (adult onset diabetes), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).

A review of the record reveals that much effort in this 
appeal has been devoted to attempting to verify various 
statements made by the Veteran about on-shore combat 
activities.  While the RO has made diligent and extensive 
efforts in this regard, the Board finds that the Veteran's 
presence in Vietnam is collectively supported by other 
sources.  At the March 2009 hearing, the Veteran that he 
stepped foot into Vietnam on at least two occasions when he 
was granted emergency leave.  He testified that he flew out 
of Da Nang to the USS Kitty Hawk and to Clark Air Force Base, 
and back again.  A review of the Veteran's personnel records 
confirms that the Veteran was granted emergency leave, and 
letters from the Veteran's mother further corroborate this as 
she recounts the Veteran returning home in 1969 upon the 
death of his father, although not in time for the funeral.  
The Board finds it reasonable that the Veteran would have 
stepped foot on land in Vietnam from his ship in order to fly 
home, and there is no evidence to rebut this.  In a similar 
vein, the Veteran's mother's letter of April 1969 makes 
specific reference to the Veteran's presence in Vietnam 
during his time on active duty.  

In further support of the Veteran's presence on land in 
Vietnam is a January 2003 buddy statement of J.J, and a July 
2002 buddy statement of J.K.  Each of these individuals have 
stated they have personal knowledge of the Veteran 
disembarking his ship and set foot in Vietnam on several 
occasions.  Although in an October 2007 supplemental 
statement of the case the RO found these statements non-
supportive due to the fact that the Veteran had contradicted 
himself by contending that one of these individuals had died, 
the Board cannot point to any such contention in the record.  
In an August 2004 letter the Veteran referenced an individual 
with similar initials, J.T., but this is not the same 
individual from whom buddy statements were received and the 
Board cannot find where the Veteran made reference to the 
deaths of these people.  Finally, the Board finds persuasive 
photographs of the Veteran and other scenery from when he was 
on active duty, submitted at the March 2009 hearing of the 
Veteran.  A close look at one of the photographs reveals the 
word "Vietnam" stamped on a crate.  While individually this 
evidence may not be dispositive, collectively, the Board 
finds it supportive of the claim.  The Board finds no reason 
to doubt the credibility of the Veteran.

For all of these reasons, the Board finds the evidence has, 
at minimum, been placed in equipoise as to whether the 
Veteran stepped foot in Vietnam.  This new and material 
evidence is further corroborated by the Veteran's Form DD-214 
and other service records.  The Veteran's Form DD-214 
demonstrates that he had three years and eleven months of 
foreign and/or sea service, and that he received the Vietnam 
Service Medal.  Records from the Navy Personnel Command 
Retired Records Section further indicate his receipt of the 
Republic of Vietnam Campaign Medal and Republic of Vietnam 
Meritorious Unit Citation.  Moreover, the Veteran's service 
records file contains a number of letters from April 1969 
supporting the Veteran's presence in Vietnam.  Letters from 
the Veteran's mother and sister, and individuals G.G., V.S., 
and K.S. each mention the Veteran's service in Vietnam in 
their efforts to obtain the Veteran's discharge and secure 
his return home following his father's death.

In sum, the Veteran has provided credible testimony 
indicating that on several occasions he set foot within the 
Republic of Vietnam as a part of his duties.  As this 
testimony is supported by photographic evidence, lay 
evidence, and personnel records, the Board will, giving the 
Veteran the benefit of the doubt, presume that the Veteran 
disembarked from his ship for the purpose of setting foot 
within the Republic of Vietnam.  

The above discussion is not meant to serve as an analysis of 
the Veteran's service in Vietnam, but is a legal analysis of 
the evidence of record in order to determine whether he set 
foot in Vietnam.  Having determined that the Veteran is 
entitled to the benefit of the doubt with regard to his 
having been physically present within the Republic of Vietnam 
during the Vietnam War, the Board further finds that he is 
entitled to the presumption of exposure to Agent Orange.  
Post-service treatment records reflect the Veteran has a 
current diagnosis of diabetes mellitus that is compensable to 
at least a 20 percent degree by his dependence on insulin for 
its control.  See December 2007 private medical report from 
St. Vincent Hospital in Billings, Montana.  Because he is 
entitled to the presumption of exposure to Agent Orange, and 
he was diagnosed with diabetes mellitus subsequent to his 
presumed exposure, and because there is no persuasive 
evidence of an intercurrent cause for diabetes mellitus, the 
Veteran is entitled to the presumption that his diabetes 
mellitus was incurred as a result of herbicide exposure 
during service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008). Service connection for diabetes 
mellitus is therefore warranted and the appeal is granted.


ORDER

Service connection for diabetes mellitus is granted.


REMAND

An August 2005 rating decision increased the Veteran's 
evaluation for PTSD from 50 percent to 70 percent, effective 
July 11, 2005.  In August 2005 letters, the Veteran expressed 
his disagreement with the effective date assigned by that 
rating decision.  Where a SOC has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral to the RO, is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).  A statement of the case must 
be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998).

With regard to the Veteran's claim for an increased rating 
for his PTSD since July 11, 2005, the Board finds additional 
development must be completed.  At the March 2009 hearing, 
the Veteran identified outstanding medical records that may 
be pertinent to his claim.  He testified that he had an 
upcoming appointment with his VA doctor, and intended to seek 
her opinion as to his total occupational impairment due to 
his PTSD.  As this evidence is not yet of record and would 
directly support the Veteran's claim for a total rating for 
his PTSD, his updated VA treatment records should be 
obtained.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, VA is held to have constructive 
notice of the contents of VA records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At the hearing, the Veteran and his wife also testified that 
following the Veteran's lengthy 2007 hospitalization at St. 
Vincent, he received rehabilitation services at Billings 
Heath and Rehabilitation in Billings, Montana.  While the St. 
Vincent records have been associated with the claims file, 
the rehabilitation records have not.  These records should be 
requested.  In addition, at the hearing the Veteran testified 
that he has received mental health services through a clinic 
referred to him by VA, by the name of Continental Health.  It 
does appear that VA referred the Veteran to a facility called 
Mental Health Clinic, and those associated records have 
already been obtained. As such, the name of the facility to 
which the Veteran referred at the hearing should be 
confirmed, and any outstanding records should be sought.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must again attempt to obtain these records.

Also at the March 2009 hearing, the Veteran testified that 
his PTSD symptoms have worsened.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
Veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A VA 
examination should be provided.

Finally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters of record, including the March 2008 letter, do not 
contain the level of specificity set forth in Vazquez-Flores 
and that a remand in this regard is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
(i). notify the Veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
       (ii). provide the Veteran with the 
rating criteria required for a 100 
percent evaluation under the General 
Rating Formula for Mental Disorders 
(iii).  notify the Veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Obtain and associate with the claims 
file all VA treatment records since May 
2008 through the VA Montana Healthcare 
System.  Ask the Veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

3. Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records, to include 
records from all treatment provided at 
Billings Heath and Rehabilitation in 
Billings, Montana.  Also, clarify with 
the Veteran the name of the mental health 
clinic referred to him by VA where he has 
received treatment (at the March 2009 
hearing he referred to it as the 
Continental Health Clinic.)  Thereafter, 
the RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.
	
4.  Schedule the Veteran for a VA 
examination with a psychologist or 
psychiatrist in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to specifically discuss whether the 
Veteran meets the rating criteria for a 
100 percent evaluation under the General 
Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130 (2009).  The pertinent 
rating criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

5.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
effective date earlier than July 11, 2005 
for the assignment of the 70 percent 
evaluation for the Veteran's PTSD. The 
Veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the Veteran files a timely substantive 
appeal.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


